Exhibit 99.2 Interim Consolidated Statements of Financial Position (Unaudited) March 31, December 31, (Stated in thousands of Canadian dollars) Assets Current assets: Cash $ $ Accounts receivable Inventory Total current assets Non-current assets: Income tax recoverable Property, plant and equipment Intangibles Goodwill Total non-current assets Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable and accrued liabilities $ $ Income tax payable Total current liabilities Non-current liabilities: Share based compensation (Note 7) Provisions and other Long-term debt (Note 3) Deferred tax liabilities Total non-current liabilities Shareholders' equity: Shareholders' capital (Note 5) Contributed surplus Retained earnings (deficit) ) Accumulated other comprehensive loss (Note 6) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to interim consolidated financial statements. Precision Drilling Corporation | 11 Interim Consolidated Statements of Earnings (Unaudited) Three months ended March 31, (Stated in thousands of Canadian dollars, except per shareamounts) Revenue $ $ Expenses: Operating General and administrative Earnings before income taxes, finance charges, foreign exchange and depreciation and amortization Depreciation and amortization Operating earnings Foreign exchange ) Finance charges (Note 8) Earnings before income taxes Income taxes: (Note 4) Current Deferred ) Net earnings $ $ Net earnings per share: (Note 9) Basic $ $ Diluted $ $ See accompanying notes to interim consolidated financial statements Interim Consolidated Statements of Comprehensive Income (Unaudited) Three months ended March 31, (Stated in thousands of Canadian dollars) Net earnings $ $ Unrealized gain (loss) on translation of assets and liabilities of operations denominated in foreign currency ) Foreign exchange gain (loss) on net investment hedge with U.S. denominated debt, net of tax ) Comprehensive income $ $ See accompanying notes to interim consolidated financial statements 12 | Interim Consolidated Financial Statements Interim Consolidated Statements of Cash Flow (Unaudited) Three months ended March 31, (Stated in thousands of Canadian dollars) Cash provided by (used in): Operations: Net earnings $ $ Adjustments for: Long-term compensation plans Depreciation and amortization Foreign exchange ) Finance charges Income taxes Other Income taxes paid ) ) Income taxes recovered – 36 Interest paid ) ) Interest received Funds provided by operations Changes in non-cash working capital balances ) ) Investments: Purchase of property, plant and equipment ) ) Proceeds on sale of property, plant and equipment Changes in non-cash working capital balances ) ) ) Financing: Dividends paid ) – Issuance of common shares on the exercise of options ) Effect of exchange rate changes on cash and cash equivalents ) Decreasein cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to interim consolidated financial statements Precision Drilling Corporation | 13 Interim Consolidated Statements of Changes in Equity (Unaudited) (Stated in thousands of Canadian dollars) Shareholders’ capital Contributed surplus Accumulated other comprehensive loss (Note 6) Retained earnings (deficit) Total equity Balance at January 1, 2013 $ $ $ ) $ ) $ Net earnings for the period – – – Other comprehensive income for the period – – – Dividends – – – ) ) Share options exercised (Note 5) ) – – Share based compensation expense (Note 7) – – – Balance at March 31, 2013 $ $ $ ) $ $ (Stated in thousands of Canadian dollars) Shareholders’ capital Contributed surplus Accumulated other comprehensive loss (Note 6) Retained earnings (deficit) Total equity Balance at January 1, 2012 $ $ $ ) $ ) $ Net earnings for the period – – – Other comprehensive loss for the period – – ) – ) Share options exercised ) – – Issued on redemption of non-management directors DSUs ) – – – Issued on waiver of right to dissent by dissenting unitholder 9 (3
